Citation Nr: 0700487	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the left hip, 
status-post total hip arthroplasty. 

2.  Entitlement to service connection for avascular necrosis 
of the right hip. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied the 
benefits sought on appeal.  The appellant, who had active 
service from June 1972 to July 1992, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
avascular necrosis of the left and right hips discloses a 
need for further development prior to final appellate review.  
In this regard, the Board observes that the appellant 
requested service connection for his hip disorders in 
November 2002.  The appellant appears to assert entitlement 
to service connection for his hip disorders on the basis that 
(1) these disorders developed as a result of an incident in 
service in which the appellant also injured his (now service-
connected) right ankle and/or (2) they developed as a result 
of strenuous physical activity that the appellant underwent 
during his long tenure in service. June 2006 BVA hearing 
transcript, pgs. 4, 6.  

In support of his claims, the appellant testified at a 
hearing before the Board in June 2006.  During this hearing, 
the appellant reported that he broke his right ankle while he 
was in service in 1975; an injury for which he was service-
connected in December 1996. Id., p. 3; December 1996 rating 
decision.  The appellant was treated at a hospital in Germany 
in connection with his ankle injury. June 2006 BVA hearing 
transcript, p. 3.  He does not remember sustaining trauma to 
his hips at that time. Id.  However, in approximately 1983, 
the appellant began experiencing problems and pain with his 
hips. Id., p. 6.  He testified that he went to sick call at 
that time, where he was instructed to take the same 
medication for his hip pain that he had been prescribed for 
his right ankle pain. Id., pgs. 6-7.  He indicated that he 
did not thereafter report to sick call from 1983 to 1992 
(when he separated from service) for specific problems 
related to his hips because he continued to be treated with 
his ankle/hip medication. Id., p. 7.  Subsequent to his 
separation from service, the appellant reported that he 
treated his hip pain with over-the-counter medication until 
approximately 2000. Id., pgs. 7-8.  At that time, the 
appellant began receiving treatment from two VA medical 
facilities located in Leesburg, Florida and Gainesville, 
Florida. Id., pgs. 8, 12.  In fact, the appellant testified 
that he received treatment at one of these facilities one 
week prior to his BVA hearing. Id., p. 12.      

A review of the appellant's claims file reveals VA medical 
records from the two VA medical facilities referenced above 
that are dated from November 2001 to March 2003.  No recent 
VA medical records are contained in the claims file.  In view 
of the appellant's testimony regarding outstanding medical 
records of continued hip treatment, the Board concludes that 
further development of this case is necessary in order for 
the appellant's most recent VA medical records to be 
associated with the claims file.  

In addition, the Board observes that the appellant has 
consistently requested assistance in locating service medical 
records that he contends are missing from his service file. 
See August 1996 statement in support of claim; March 2004 VA 
Form 9; June 2006 BVA hearing transcript, pgs. 3-4, 13.  
While the appellant's service medical file appears to contain 
a complete copy of the appellant's service dental records, 
the majority of the appellant's actual service medical 
records are dated from May 1988 to May 1992, with a few 
additional records dated prior to July 1980.  The appellant 
contends that missing service medical records dated from 1972 
to 1980 may support his claim, particularly 1975 hospital 
treatment records related to his ankle injury as these 
records might document trauma to the appellant's hips. June 
2006 BVA hearing transcript, p. 13.  

Although the appellant's contentions regarding the alleged 
missing service medical records are somewhat contradicted by 
his initial testimony before the Board that he was strictly 
treated for his right ankle, not his hips, at the time of his 
1975 ankle injury (Id., pgs. 3-4), the Board observes that 
the appellant did testify that he reported to sick call in 
1983 with complaints of hip pain for which he was prescribed 
medication. Id., p. 6.  Those records would be relevant to 
the appellant's claims and are not contained in the claims 
file.  In light of the fact that the case must be remanded 
for the purpose of associating the appellant's most recent VA 
medical records with the claims file, the Board finds that 
the RO should also undertake the additional development of 
attempting to determine whether service medical records are 
in fact outstanding in this case, particularly those related 
to the appellant's treatment at the Army Hospital in 
Augsburg, Germany for his right ankle injury in 1975 and 
service medical records dated in 1983 that could reflect 
complaints of hip problems or pain. Id., p. 4.   

The RO should then undertake additional development of the 
claim to include affording the appellant a VA examination to 
determine whether the appellant's current hip disorders are 
etiologically related to his period of service.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
	
2.  The RO should obtain a copy of any 
treatment records related to the appellant 
from the VA medical facilities in Leesburg, 
Florida and Gainesville, Florida dated after 
March 2003.  

3.  The RO should attempt to locate and 
obtain any outstanding service medical 
records dated from 1972 to 1988 in accordance 
with the applicable VA procedure.  This 
should include an attempt to secure any 
available service medical records of the 
appellant through official channels and 
through searches of secondary sources.  The 
RO's efforts should include, but are not 
limited to, requesting assistance from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate agency.  The RO 
should continue its efforts to locate such 
records until it is reasonably certain that 
such records do not exist and that further 
efforts to obtain those records would be 
futile.  The appellant should be notified of 
the RO's attempts to locate these alleged 
missing service medical records from his 
active duty service, as well as any further 
actions to be taken.  

	4.  The RO should then schedule the 
appellant for a VA orthopedic examination to 
determine the etiology of the appellant's 
current hip disorders and whether these 
disorders are related to an incident or 
injury that occurred in service.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that the appellant's avascular 
necrosis of the left and/or right hip is 
etiologically related to the appellant's 
military service.  A complete rationale for 
all opinions offered should be provided.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



